United States Court of Appeals
                          FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 20-5204                                                    September Term, 2020
                                                               FILED AUGUST 5, 2021

CONFEDERATED TRIBES OF THE CHEHALIS RESERVATION, ET AL.,
                  APPELLEES

UTE TRIBE OF THE UINTAH AND OURAY INDIAN RESERVATION,
                    APPELLANT

v.

JANET YELLEN, IN HER OFFICIAL CAPACITY AS SECRETARY OF U.S. DEPARTMENT OF THE
TREASURY, ET AL.,
                    APPELLEES


Consolidated with 20-5205, 20-5209


                   On Remand from the Supreme Court of the United States


       Before: HENDERSON, MILLETT, and KATSAS, Circuit Judges

                                       JUDGMENT

        These causes came to be heard on remand from the Supreme Court of the United States
reversing and remanding these cases to this court for further proceedings consistent with its
opinion. On consideration thereof, it is

        ORDERED and ADJUDGED that, in accordance with the Supreme Court’s opinion in
Yellen v. Confederated Tribes of the Chehalis Reservation, 141 S. Ct. 2434 (2021), the judgment
of the District Court appealed from in these causes granting summary judgment to the
government and the intervenor-defendants and denying summary judgment to the plaintiffs be
affirmed and the cases be remanded to the District Court.

       The Clerk is directed to issue the mandate forthwith.

                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                    BY:    /s/
                                                           Daniel J. Reidy
                                                           Deputy Clerk